Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10815798 to Kray in view of US 20140064964 to Care.
	(a) Regarding claim 1: 
(i) Kray discloses a metallic sheath for a composite fan blade (see abstract, Col 1 Ln 13) comprising: 
a body comprising: 
a leading edge portion (solid nose region 66 of leading edge strip 62) configured to cover a leading edge of the blade (Fig 2); 
a top surface adjacent the leading edge (portion of blade tip 52 of leading edge strip 62, Fig 2); 
an extension portion (portion of leading edge strip between blade tip 52 surface of leading edge strip 62 and core tip 52c extending from leading edge 46/46c to a trailing edge 48/48c side edge of leading edge strip 62, Fig 2) proximate the top surface configured to cover a portion of a tip of the blade (core tip 46c) along an intermediate chord length (Fig 2); 
an encapsulation portion (internal surfaces of at least second portion 62b of leading edge strip 62, Fig 2) opposite said top surface configured to couple directly with the tip of the blade (Fig 2); 
a sheath suction side flank (sidewall 68 on suction side of leading edge strip 62) configured to overlap a suction side of the blade (Figs 2/3); and 
a sheath pressure side flank (sidewall 68 on pressure side of leading edge strip 62) opposite said suction side flank configured to overlap a pressure side of the blade (Figs 2/3).
(ii) Kray does not disclose an insulator coupled between the encapsulation portion and the tip of the blade.
(iii) Care is also in the field of gas turbine engines (see abstract) and teaches: 
a composite rotor blade (14, Par 0006) comprising a metallic sheath (blade tip 142 and facing sheets 148/150, Fig 2c; blade tip 142 formed of Ti, Par 0038) configured to couple with a tip of the blade (fibre-reinforced composite material 20 proximate tip region 12, Figs 2a/2c), 
the metallic sheath having an encapsulation portion (portion of sheath surrounding fibre-reinforced composite material 20 proximate tip region 12, Figs 2a/2c), and 
an insulator (reinforcing carbon fibres 50 surrounded by metallic foam structure, Par 0038; the reinforced foam layer acting as a thermal barrier for the bulk of the blade, Par 0047) coupled between the encapsulation portion and the tip of the blade (Fig 2c). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic sheath for a composite fan blade as disclosed by Kray to include the insulator as taught by Care for the purpose of providing a thermal barrier so prevent heat damage to the blade (Pars 0047) and allowing the composite fan blade to run with tight tip clearances thereby improving efficiency (Par 0049).  
	(b) Regarding claim 2: 
(i) The proposed combination teaches the metallic sheath for a composite fan blade according to claim 1. 
(ii) The proposed combination further teaches at least one feature formed on said top surface (Care: abrasive coating 56, Fig 2c), said at least one feature configured to abrade a fan casing liner (Par 0031).
	(c) Regarding claim 3: 
(i) The proposed combination teaches the metallic sheath for a composite fan blade according to claim 2. 
(ii) The proposed combination further teaches wherein said at least one feature is selected from the group consisting of surface structures, corrugation, roughness, dimples and contours (Care: structure of abrasive coating 56 has an abrasive to increase roughness, Par 0031, and a contour which improves heat distribution and known cutting edge position, Par 0036).


	(d) Regarding claim 4: 
(i) The proposed combination teaches the metallic sheath for a composite fan blade according to claim 1. 
(ii) The proposed combination further teaches wherein said insulator is configured as a thermal resistor (Care: Par 0047) with a thickness adjustable responsive to a predetermined thermal resistance (inherent feature of any thermal barrier).
	(e) Regarding claim 5: 
(i) The proposed combination teaches the metallic sheath for a composite fan blade according to claim 1. 
(ii) The proposed combination further teaches wherein said extension portion is extendable for a predetermined intermediate chord length (Kray: chord length from internal apex to distal end of sidewalls 68) tailored to provide for a tip treatment for abrading a fan case liner to control a blade to fan case clearance (Care: Pars 0031/0036/0047).
	(f) Regarding claim 6: 
(i) The proposed combination teaches the metallic sheath for a composite fan blade according to claim 1. 
(ii) The proposed combination further teaches a radial thickness dimension in the sheath extension (Kray: radial thickness between tip 52 and core tip 52c, Fig 2) configured to control a heat transfer between the top surface and the blade tip responsive to a predetermined thermal conductivity and a predetermined thermal capacitance of a leading edge sheath material limitation and a composite blade material limitation (inherent feature of any thickness of the sheath extension).

	(g) Regarding claim 7: 
(i) The proposed combination teaches the metallic sheath for a composite fan blade according to claim 1. 
(ii) The proposed combination further teaches wherein a length of said sheath suction side flank and length of said sheath pressure side flank (Kray: length from internal apex to distal end of sidewalls 68) are configured to allow for an adhesive reserve configured to accommodate a degradation of a bond between the sheath and blade (two layers of adhesives 32/34 shown in Fig 2 configured as shown in Fig 1a, i.e. increased thickness of adhesive proximate composite material 20 of Fig 2c).
	(h) Regarding claim 8: 
(i) Kray discloses a metallic sheath assembly for a composite fan blade (see abstract, Col 1 Ln 13) comprising: 
a metallic sheath (leading edge strip 62, Col 1 Ln 13) comprising a body, said body comprising: 
a leading edge portion (solid nose region 66 of leading edge strip 62) configured to cover a leading edge of the blade (Fig 2); 
a top surface adjacent the leading edge (portion of blade tip 52 of leading edge strip 62, Fig 2); 
an extension portion (portion of leading edge strip between blade tip 52 surface of leading edge strip 62 and core tip 52c extending from leading edge 46/46c to a trailing edge 48/48c side edge of leading edge strip 62, Fig 2) proximate the top surface configured to cover a portion of a tip of the blade (core tip 46c) along an intermediate chord length (Fig 2); 
an encapsulation portion (internal surfaces of at least second portion 62b of leading edge strip 62, Fig 2) opposite said top surface configured to couple directly with the tip of the blade (Fig 2); 
a sheath suction side flank (sidewall 68 on suction side of leading edge strip 62) configured to overlap a suction side of the blade (Figs 2/3); and 
a sheath pressure side flank (sidewall 68 on pressure side of leading edge strip 62) opposite said suction side flank configured to overlap a pressure side of the blade (Figs 2/3); 
a tip cap (54) coupled to said metallic sheath and the tip of the blade and an aft portion of the blade (Col 5 Lns 3-6, Fig 2); and 
a joint formed between said metallic sheath and said tip cap (line of abutment between second portion 62b and tip cap 54, Fig 2).
(ii) Kray does not disclose an insulator coupled between the encapsulation portion and the tip of the blade.
(iii) Care is also in the field of gas turbine engines (see abstract) and teaches: 
a composite rotor blade (14, Par 0006) comprising a metallic sheath (blade tip 142 and facing sheets 148/150, Fig 2c; blade tip 142 formed of Ti, Par 0038) configured to couple with a tip of the blade (fibre-reinforced composite material 20 proximate tip region 12, Figs 2a/2c), 
the metallic sheath having an encapsulation portion (portion of sheath surrounding fibre-reinforced composite material 20 proximate tip region 12, Figs 2a/2c), and 
an insulator (reinforcing carbon fibres 50 surrounded by metallic foam structure, Par 0038; the reinforced foam layer acting as a thermal barrier for the bulk of the blade, Par 0047) coupled between the encapsulation portion and the tip of the blade (Fig 2c). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic sheath for a composite fan blade as disclosed by Kray to include the insulator as taught by Care for the purpose of providing a thermal barrier so prevent heat damage to the blade (Pars 0047) and allowing the composite fan blade to run with tight tip clearances thereby improving efficiency (Par 0049).  
	(i) Regarding claim 9: 
(i) The proposed combination teaches the metallic sheath assembly for a composite fan blade according to claim 8. 
(ii) The proposed combination further teaches at least one feature formed on said top surface (Care: abrasive coating 56, Fig 2c), said at least one feature configured to abrade a fan casing liner (Par 0031).
	(j) Regarding claim 10: 
(i) The proposed combination teaches the metallic sheath assembly for a composite fan blade according to claim 8. 
(ii) The proposed combination further teaches wherein said insulator is configured to include a thickness adjustable responsive to a predetermined thermal resistance (Care: Par 0047; inherent feature of any thermal barrier).
	(k) Regarding claim 11: 
(i) The proposed combination teaches the metallic sheath assembly for a composite fan blade according to claim 8. 
(ii) The proposed combination further teaches wherein said extension portion is extendable for a predetermined intermediate chord length (Kray: chord length from internal apex to distal end of sidewalls 68).
	(l) Regarding claim 12: 
(i) The proposed combination teaches the metallic sheath assembly for a composite fan blade according to claim 8. 
(ii) The proposed combination further teaches a radial thickness dimension in the sheath extension (Kray: radial thickness between tip 52 and core tip 52c, Fig 2) configured to control a heat transfer between the top surface and the blade tip (inherent feature of any thickness of the sheath extension).
	(m) Regarding claim 13: 
(i) The proposed combination teaches the metallic sheath assembly for a composite fan blade according to claim 8. 
(ii) The proposed combination further teaches an adhesive reserve configured to accommodate a degradation of a bond between the metallic sheath and composite fan blade (two layers of adhesives 32/34 shown in Fig 2 configured as shown in Fig 1a, i.e. increased thickness of adhesive proximate composite material 20 of Fig 2c).
	(n) Regarding claim 14: 
(i) Kray discloses a process comprising: 
coupling a metallic sheath (leading edge strip 62, Col 1 Ln 13) to a composite fan blade (composite core 58, Col 5 Lns 3-6), said metallic sheath comprising a body, said body comprising: 
a leading edge portion (solid nose region 66 of leading edge strip 62) configured to cover a leading edge of the composite fan blade (Fig 2); 
a top surface adjacent the leading edge (portion of blade tip 52 of leading edge strip 62, Fig 2); 
an extension portion (portion of leading edge strip between blade tip 52 surface of leading edge strip 62 and core tip 52c extending from leading edge 46/46c to a trailing edge 48/48c side edge of leading edge strip 62, Fig 2) proximate the top surface configured to cover a portion of a tip of the blade (core tip 46c) along an intermediate chord length (Fig 2); 
an encapsulation portion (internal surfaces of at least second portion 62b of leading edge strip 62, Fig 2) opposite said top surface configured to couple directly with the tip of the blade (Fig 2); 
a sheath suction side flank (sidewall 68 on suction side of leading edge strip 62) configured to overlap a suction side of the blade (Figs 2/3); and 
a sheath pressure side flank (sidewall 68 on pressure side of leading edge strip 62) opposite said suction side flank configured to overlap a pressure side of the blade (Figs 2/3).
coupling a tip cap (54) to said metallic sheath (at least via composite core 58, Col 5 Lns 3-6); 
coupling the tip cap to the tip of the composite fan blade and to an aft portion of the composite fan blade (Fig 2, Col 5 Lns 3-6); and 
forming a joint between said metallic sheath and said tip cap (line of abutment between second portion 62b and tip cap 54, Fig 2).
(ii) Kray does not explicitly disclose wherein the process is for limiting a temperature of a composite fan blade responsive to a rub event between the composite fan blade and a fan casing liner comprising an insulator coupled between the encapsulation portion and the tip of the composite fan blade. 
(iii) Care is also in the field of gas turbine engines (see abstract) and teaches: 
a composite rotor blade (14, Par 0006) comprising a metallic sheath (blade tip 142 and facing sheets 148/150, Fig 2c; blade tip 142 formed of Ti, Par 0038) configured to couple with a tip of the blade (fibre-reinforced composite material 20 proximate tip region 12, Figs 2a/2c), 
the metallic sheath having an encapsulation portion (portion of sheath surrounding fibre-reinforced composite material 20 proximate tip region 12, Figs 2a/2c), and 
an insulator (reinforcing carbon fibres 50 surrounded by metallic foam structure, Par 0038; the reinforced foam layer acting as a thermal barrier for the bulk of the blade, Par 0047) coupled between the encapsulation portion and the tip of the blade (Fig 2c). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic sheath for a composite fan blade as disclosed by Kray to include the insulator as taught by Care for the purpose of providing a thermal barrier so prevent heat damage to the blade (Pars 0047) and allowing the composite fan blade to run with tight tip clearances thereby improving efficiency (Par 0049).  
	(o) Regarding claim 15: 
(i) The proposed combination teaches the process of claim 14. 
(ii) The proposed combination further teaches thermally insulating the composite fan blade from a source of thermal energy at the top surface responsive to a rub between the composite fan blade and the fan casing liner (Care: Par 0047).
	(p) Regarding claim 16: 
(i) The proposed combination teaches the process of claim 14. 
(ii) The proposed combination further teaches forming a radial thickness dimension in the sheath extension (Kray: radial thickness between tip 52 and core tip 52c, Fig 2) configured to control a heat transfer between the top surface and the tip of the composite fan blade (inherent feature of any thickness of the sheath extension).
	(q) Regarding claim 17: 
(i) The proposed combination teaches the process of claim 14. 
(ii) The proposed combination further teaches applying a feature to the top surface prior to assembling the metallic sheath onto the composite fan blade (blade tip 142 comprises abrasive layer 56, said blade tip being attached to the rotor blade, e.g. as described in Par 0038).
	(r) Regarding claim 19: 
(i) The proposed combination teaches the process of claim 14. 
(ii) Care further teaches:
limiting the thermal energy transfer between the features and composite fan blade (Pars 0006-0008/0047); 
reducing the frictional area between the top surface and the fan casing liner (reducing forces during rubs, Par 0007, and curved abrasive layer 56, Fig 2c, for enhanced cutting during rubs, Par 0036); 
contacting the fan casing liner at discrete locations (“known cutting edge position”, Par 0036);
increasing a thermal resistance between said top surface and said composite fan blade (Par 0047); and 
limiting the thermal conduction area between said fan casing liner and said top surface (reducing forces during rubs, Par 0007, and curved abrasive layer 56, Fig 2c, for enhanced cutting during rubs, Par 0036).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10815798 to Kray in view of US 20140064964 to Care as evidenced by US 20190107003 to Sheedy.
	(a) Regarding claim 18: 
(i) The proposed combination teaches the process of claim 17. 
(ii) The proposed combination further teaches that high temperatures are detrimental to polymer composite materials of the composite fan blade (Care: Pars 0006/0047) but does not explicitly teach wherein the step of applying the feature includes use of elevated temperature application processes detrimental to a polymer matrix composite material of the composite fan blade if applied after assembly of the metallic sheath onto the composite fan blade.
(iii) The use of elevated temperature application processes to apply the feature of the proposed combination (Care: abrasive layer 56), said elevated temperatures known to be detrimental to polymer matrix composite materials of the composite fan blade (Care: Pars 0006/0047), is well known in the art as evidenced by Sheedy (Sheedy: flame spray, wire arc spray, plasma spray, cathodic arc, physical vapor deposition, and directed energy methods such as metal laser sintering, selective laser sintering or melting, and electron beam melting; Par 0071).  




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7780420 to Matheny teaches a composite fan blade (see abstract) comprising the leading edge, trailing edge, and tip are formed of a metallic foam material (see abstract, Fig 2). US 8662834 and US 8657570 to Kray both teach a metallic sheath (162) covering a composite fan blade (154) formed to reduce thermal transfer to the fan blade through a top surface of the metallic sheath through use of a smaller tip rub feature (120, Fig 5). US 10408224 to Strock teaches a fan blade with an abrasive tip (see title) formed and shaped to reduce rubbing loads and/or rub area (Figs 3-7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745